FILED
                                                                            MAR 16 2020
                           NOT FOR PUBLICATION
                                                                        SUSAN M. SPRAUL, CLERK
                                                                          U.S. BKCY. APP. PANEL
                                                                          OF THE NINTH CIRCUIT



             UNITED STATES BANKRUPTCY APPELLATE PANEL
                       OF THE NINTH CIRCUIT

In re:                                               BAP No. CC-19-1244-STaF

MOO JEONG and MYOUNGJA JEONG,                        Bk. No. 6:19-bk-10728-WJ

                    Debtors.

MIN W. SUH,

                    Appellant,

v.                                                   MEMORANDUM*

KARL T. ANDERSON, Chapter 7 Trustee;
CHRISTOPHER KWON; YOUNG SOO
OH,

                    Appellees.

                  Argued and Submitted on February 27, 2020
                           at Pasadena, California

                               Filed – March 16, 2020

               Appeal from the United States Bankruptcy Court


         *
        This disposition is not appropriate for publication. Although it may be cited for
whatever persuasive value it may have, see Fed. R. App. P. 32.1, it has no precedential
value. See 9th Cir. BAP Rule 8024-1.
                       for the Central District of California

          Honorable Wayne E. Johnson, Bankruptcy Judge, Presiding

Appearances:        Appellant Min W. Suh argued pro se; Tinho Mang of
                    Marshack Hays LLP argued for appellee Karl T.
                    Anderson, chapter 7 trustee.



Before: SPRAKER, TAYLOR, and FARIS, Bankruptcy Judges.

                                INTRODUCTION

      Appellant Min W. Suh appeals the bankruptcy court’s order holding

him in contempt for his involvement in the postpetition filing of two

“corrective” deeds of trust against the debtors’ residence. Suh jointly

represented both the debtors and the junior secured creditors during the

case and argues that the creditors were not stayed from recording the

corrective deeds under § 362(b)(3).1 We agree with the bankruptcy court

that Suh clearly violated the automatic stay. Because Suh had no

objectively reasonable basis for concluding that his conduct did not violate

the stay, the bankruptcy court did not abuse its discretion when it held him

in contempt of court and imposed sanctions.

      The trustee has also moved for an award of fees and costs under Rule


      1
        Unless specified otherwise, all chapter and section references are to the
Bankruptcy Code, 11 U.S.C. §§ 101-1532, and all “Rule” references are to the Federal
Rules of Bankruptcy Procedure.

                                           2
8020. The motion is well founded. Consequently, we AFFIRM the

bankruptcy court’s contempt order and direct the trustee to supplement his

motion for appellate fees and costs as specified in the body of this decision.

                                    FACTS

      Suh commenced the Jeongs’ bankruptcy by filing their chapter 7

petition. At the time of the filing, the Jeongs owned a residence in Rancho

Cucamonga, California. In their schedules, the Jeongs listed three deeds of

trust encumbering their residence: (1) a first priority deed of trust in favor

of an institutional lender; (2) a second priority deed of trust in favor of

Young Soo Oh; and (3) a third priority deed of trust in favor of Christopher

Kwon.

      The chapter 7 trustee for the Jeongs’ estate, Karl T. Anderson, sent

letters to Oh and Kwon informing them that the legal descriptions

appended to their respective deeds of trust either did not exist or did not

accurately describe the Jeongs’ residence. Therefore, Anderson claimed that

both deeds of trust were void. Anderson requested that Oh and Kwon

stipulate to the avoidance, recovery, and preservation of their respective

deeds of trust for the benefit of the bankruptcy estate.

      Suh sent a letter responding to Anderson’s contention that the junior

deeds of trust were void. Though he represented the Jeongs, Suh began by

stating that he had been retained to represent Oh and Kwon and was

responding on their behalf. Suh informed the trustee that Oh and Kwon


                                       3
had requested Ms. Jeong to record new deeds of trust to remedy the defects

in the property descriptions pointed out in Anderson’s letter. Suh further

stated that Ms. Jeong recorded these “corrective” deeds of trust on June 27,

2019, and he attached copies of the two newly-recorded corrective deeds of

trust. Suh concluded his letter by requesting that Anderson confirm that

Oh and Kwon were holders of valid deeds of trust against the residence.

      That same day, Anderson replied to Suh’s letter. Anderson asserted

that the recording of the corrective deeds of trust constituted a violation of

the automatic stay and demanded that Suh and his clients immediately

reconvey or withdraw them. Anderson further advised Suh that, “if this

violation of the automatic stay is not remedied by [July 5, 2019], the Trustee

will file a motion for sanctions against you and each of your clients

individually and seek compensatory damages for the violation of the stay,

which include attorney’s fees.”

      Suh never responded to Anderson’s demand letter. On August 1,

2019, Anderson filed a motion for issuance of an order to show cause why

Suh, the Jeongs, Oh, and Kwon, should not be held in contempt. The

bankruptcy court promptly entered an order to show cause against the

Jeongs, Oh, Kwon, and Suh.

      Oh and Kwon, represented by new counsel, opposed the show cause

order. The Jeongs, also represented by new counsel, filed a separate

opposition. They contended that they relied entirely on the advice of their


                                       4
former counsel, Suh, who prepared the corrective deeds of trust and

recommended that the Jeongs sign and record them.

      Suh also filed an opposition.2 Suh argued that § 362(b)(3) carved out

an exception to the automatic stay which permitted the recording of the

corrective deeds of trust. Suh also argued that the Jeongs could and did

waive the automatic stay by filing the corrective deeds of trust.

      On August 29, 2019, the bankruptcy court held its first show cause

hearing. At the hearing, Suh elaborated on his theory that § 362(b)(3)

permitted the recordation of the corrective deeds of trust. According to

Suh, § 362(b)(3) permitted any and all steps necessary to perfect a security

interest against property of the estate without limitation. After the court

pointed out that Suh’s limitless interpretation of § 362(b)(3) was

inconsistent with the plain language of the statute, Suh changed tack. He

then argued, without citing any relevant authority, that the postpetition

recording of the corrective trust deeds did not violate the automatic stay

because the street address set forth in the original deeds of trust was

correct. According to Suh, the postpetition trust deeds did not violate the

automatic stay because they merely corrected a minor mistake, and they

related back to the prepetition date of the original deeds of trust.



      2
         Suh’s opposition stated that it was filed on behalf of the Jeongs and on his own
behalf. Suh later explained that, at the time he filed the opposition, he was unaware that
the Jeongs had retained substitute counsel to respond to the show cause order.

                                            5
      The bankruptcy court continued the matter in order to allow the

parties an opportunity to explore settlement of the dispute. The court also

invited further briefing on the consequences of the errors in the legal

descriptions if the matter was not completely settled. But the court also

stated that “there was a clear-cut violation of the automatic stay here.”

      After the first hearing, Anderson settled with the Jeongs, Oh, and

Kwon. In exchange for the reconveyance of the corrective deeds of trust

and the secured creditors’ payment of $6,000.00 in attorney’s fees,

Anderson agreed to dismiss the contempt proceedings as against all

respondents other than Suh.

      Suh filed a supplemental brief in support of his opposition to the

show cause order. He continued to press his argument under § 362(b)(3)

that the junior secured creditors were entitled to procure and record new

postpetition deeds of trust to correct deficiencies in the prepetition deeds of

trust. He claimed that this argument amounted to reasonable doubt as to

whether his actions violated the automatic stay. He also argued, for the

first time, that he was not in contempt because he could not have remedied

any stay violation. According to Suh, because the Jeongs substituted in new

counsel, there was nothing he personally could have done to unwind the

corrective deeds of trust.

      Meanwhile, Anderson filed a supplemental declaration of his counsel

detailing that he had incurred $9,078.00 in fees and $1,049.53 in costs, for a


                                       6
total of $10,127.53 in damages, to enforce the automatic stay. The

declaration further advised the court of Anderson’s settlement in principle

with all of the respondents other than Suh, pursuant to which they had

agreed to pay a portion of Anderson’s compensatory damages.

      The bankruptcy court then held its second and final hearing on the

show cause order. Anderson advised the court that the respondents other

than Suh had delivered to him copies of the recorded reconveyances of the

corrective deeds of trust and had paid him $6,000.00 in partial satisfaction

of his $10,127.53 in fees and expenses incurred through the first hearing on

the order to show cause.

      At the hearing, Suh reiterated his prior arguments. He additionally

posited that the other respondents’ settlement further capped his liability.

He continued to argue that his liability for any stay violation ended when

he was terminated as counsel because he thereafter was unable to remedy

any stay violation. But in light of the settlement in which the other

respondents accepted responsibility for roughly 60% of Anderson’s fees

and expenses, Suh maintained that any contempt sanctions should be

limited to 40% of the attorney’s fees accrued through the date the

respondents replaced him as counsel. Suh calculated this to be roughly

$300.00.

      The bankruptcy court rejected Suh’s arguments and found him in

contempt for knowingly and intentionally violating the automatic stay by


                                      7
preparing the corrective deeds of trust and advising the Jeongs that they

should be signed and recorded. The court observed that Suh’s apparent

inability to fix the harm caused by his stay violation did not free him from

liability for the compensatory contempt sanctions necessary to make the

bankruptcy estate whole.

      On September 16, 2019, the bankruptcy court entered its order

holding Suh in contempt of court and imposing against him $4,127.53 in

compensatory contempt sanctions, which represented the unpaid balance

of the trustee’s attorney’s fees. In addition to its prior oral findings, the

court found in the contempt order that, when Suh recorded the corrective

deeds of trust, he knew of the automatic stay, did not harbor any fair

ground of doubt that recording them would violate the stay, and hence

willfully violated the stay.

      Suh timely appealed. Anderson filed a responsive appeal brief and a

separate motion under Rule 8020. Anderson claims that this appeal is

frivolous and he is entitled to recover his fees and costs. Suh has opposed

the motion, but his opposition merely repeats his arguments on appeal.

                                JURISDICTION

      The bankruptcy court had jurisdiction pursuant to 28 U.S.C. §§ 1334

and 157(b)(2)(A) and (O). We have jurisdiction under 28 U.S.C. § 158.




                                        8
                                    ISSUES

1.    Did the bankruptcy court abuse its discretion when it held Suh in

      contempt of court and imposed against him $4,127.53 in sanctions?

2.    Is Anderson entitled to recover his attorney’s fees and costs on

      appeal?

                         STANDARD OF REVIEW

      We review the bankruptcy court’s imposition of contempt sanctions

for an abuse of discretion. Knupfer v. Lindblade (In re Dyer), 322 F.3d 1178,

1191 (9th Cir. 2003); Rediger Inv. Corp. v. H Granados Commc'ns, Inc. (In re H

Granados Commc'ns, Inc.), 503 B.R. 726, 731 (9th Cir. BAP 2013). The

bankruptcy court abuses its discretion when it applies an incorrect legal

rule or when its factual findings are clearly erroneous. See United States v.

Hinkson, 585 F.3d 1247, 1261–62 (9th Cir. 2009) (en banc). A court’s factual

findings are clearly erroneous if they are illogical, implausible, or without

support in the record. Anderson v. City of Bessemer City, 470 U.S. 564, 577

(1985).

                                DISCUSSION

A.    The Bankruptcy Court Did Not Abuse Its Discretion When It
      Found Suh in Contempt of Court.

      A chapter 7 trustee may seek compensatory contempt sanctions

against a party who violates the automatic stay. In re Dyer, 322 F.3d at 1189-

90.


                                       9
           To hold a party in contempt, the movant must show by clear and

convincing evidence that the party violated a specific and definite court

order. Id. at 1190-91. The automatic stay qualifies as a specific and definite

court order. Id. at 1191. The stay violation also must be willful. Id. For

purposes of finding contempt, willfulness does not depend on the party’s

intent or subjective belief. Id. All the movant needs to show is that the

contemnor knew of the automatic stay and that he or she intended the

actions that violated the stay. Id.

       The Supreme Court recently clarified the legal standard governing

contempt in the discharge context. As held in Taggart v. Lorenzen, 139 S. Ct.
1795, 1799 (2019), the bankruptcy court can exercise its discretion to impose

civil contempt sanctions when the contemnor had “no objectively

reasonable basis for concluding that [its] conduct might be lawful.” Put

differently, when there was no “fair ground of doubt” as to whether the

subject order barred the conduct the violator engaged in, the court has the

discretion to hold the violator in contempt of court. Id. at 1804.

       Suh does not dispute that the court applied the correct legal standard

when it held him in contempt.3 Nor does he dispute that he was aware of


       3
        We assume that the contempt standard applied to the discharge violation in
Taggart also applies to a violation of the automatic stay. Neither the parties, nor the
bankruptcy court, has suggested that any other standard should apply. Furthermore,
application of the same contempt standard for stay violations and bankruptcy discharge
violations is consistent with the Ninth Circuit’s prior precedent holding that the same
                                                                               (continued...)

                                             10
the automatic stay and that, as counsel for Oh and Kwon, he intentionally

prepared the corrective deeds of trust and caused Ms. Jeong to execute and

record them. Instead, he contends that there was reasonable ground to

doubt that the preparation and recording of the corrective deeds of trust

violated the automatic stay. In fact, Suh continues to press his argument

that § 546(b) gave the postpetition corrective deeds of trust priority over

the estate’s interest in the Jeongs’ residence, so the recording of the

corrective deeds fell within the exception to the automatic stay provided

for in § 362(b)(3).

       To address Suh’s argument, we begin with the applicable statutes.

Section 362(a)(4) stays “any act to create, perfect, or enforce any lien against

property of the estate.” Section 362(b)(3) provides an exception to the

automatic stay for “any act to perfect, or to maintain or continue the

perfection of, an interest in property to the extent that the trustee’s rights

and powers are subject to such perfection under section 546(b) of this title.”

       In turn, § 546(b) provides in relevant part:

       (b)(1) The rights and powers of a trustee under sections 544,
       545, and 549 of this title are subject to any generally applicable
       law that–



       3
        (...continued)
contempt standards apply to both violations of the automatic stay and violations of the
discharge injunction. See Zilog, Inc. v. Corning (In re Zilog, Inc.), 450 F.3d 996, 1008 n.12
(9th Cir. 2006), partially overruled on other grounds by Taggart, 139 S. Ct. at 1802.

                                              11
            (A) permits perfection of an interest in property to be
            effective against an entity that acquires rights in such
            property before the date of perfection; or

            (B) provides for the maintenance or continuation of
            perfection of an interest in property to be effective against
            an entity that acquires rights in such property before the
            date on which action is taken to effect such maintenance
            or continuation.

      This generally means that, if under § 546(b) the bankruptcy trustee’s

status as a lien creditor or hypothetical bona fide purchaser as of the date of

the petition filing would be subordinate under state law to a subsequent act

of perfection, that same act of perfection is excepted from the automatic

stay under § 362(b)(3). See Treasurer of Snohomish Cty. v. Seattle First Nat'l

Bank (In re Glasply Marine Indus., Inc.), 971 F.2d 391, 394 (9th Cir. 1992)

(citing §§ 362(b)(3) and 546(b) and stating: “[i]f a creditor possesses a

pre-petition interest in property . . . and state law establishes a time period

for perfection of a lien based on that interest, the creditor may still perfect

the lien post-petition.”). As explained in one leading treatise, “Section

362(b)(3) . . . permits perfection, or maintenance or continuation of

perfection, free of the automatic stay that would otherwise be applicable,

under circumstances in which the creditor’s action would be effective

[under nonbankruptcy law] against a trustee.” 3 Collier on Bankruptcy

¶ 362.05[4] (Richard Levin & Henry J. Sommer, eds., 16th ed. 2019).

      Suh contends that, because Oh and Kwon received their original

                                        12
deeds of trust in the Jeongs’ residence prepetition, and because those deeds

of trust were recorded prepetition with only minor defects in the property

description, the recording of the corrective deeds of trust relates back to the

time the original deeds of trust were recorded. This argument has no merit.

The authorities he relies on concern the underlying validity of

conveyances.4 They have nothing to do with the perfection of secured

interests in real property or with the priority of competing interests in real

property. There is nothing in Suh’s authorities even suggesting that, under

California law, the holder of a deed of trust can record a corrective deed of

trust and thereby obtain priority over intervening lien creditors and bona

fide purchasers. As noted by the bankruptcy court, such argument is

antithetical to the race notice nature of California’s statutory priority

scheme. See Great W. Bank v. Snow (In re Snow), 201 B.R. 968, 974–75 (Bankr.

C.D. Cal. 1996) (examining the contents and effect of California’s race-

notice recording statutes).

           In short, nothing under California law gives holders of trust deeds

any grace period or right to record corrective trust deeds for the purpose of


       4
        In support of this point, Suh primarily relies on Cal. Code of Civil Proc. § 2077,
which sets out rules for construing property descriptions in conveyances of real
property. Suh also relies on Hall v. Bartlett, 158 Cal. 638, 642 (1910), which in relevant
part dealt with the validity of a deed with a defective property description. The only
other authority Suh cites is Cal. Gov. Code § 27201(c)(1), which provides that
documents to be recorded for a second time must be executed and acknowledged or
verified for a second time in order to be accepted for recording.

                                            13
obtaining priority over an intervening lien creditor or bona fide purchaser.

Therefore, §§ 362(b)(3) and 546(b) do not apply to the corrective deeds of

trust Suh prepared and caused to be recorded on behalf of Oh and Kwon.

      Furthermore, we agree with the bankruptcy court’s determination

that Suh’s stay exception theory did not constitute a reasonable ground for

Suh to doubt the applicability of the automatic stay to his actions. His

inability to cite any pertinent authority in support of his theory is telling.

      The automatic stay is a critical component of bankruptcy. It is

liberally interpreted and strenuously enforced. See RESS Fin. Corp. v.

Beaumont 1600, LLC (In re The Preserve, LLC), BAP No. CC-17-1357-LLsTa,

2018 WL 4292023, at *8 (9th Cir. BAP Sept. 7, 2018) (citing America's

Servicing Co. v. Schwartz–Tallard (In re Schwartz–Tallard), 803 F.3d 1095, 1100

(9th Cir. 2015) (en banc)). Against this backdrop, Suh had “no objectively

reasonable basis for concluding that [his] conduct might be lawful.”

Taggart, 139 S. Ct. at 1799. As the Supreme Court clarified in Taggart, “a

party’s subjective belief that she was complying with an order ordinarily

will not insulate her from civil contempt if that belief was objectively

unreasonable.” Id. at 1802; see also Freeman v. Nationstar Mortg. LLC (In re

Freeman), 608 B.R. 228, 234 (9th Cir. BAP 2019).

      At best, Suh’s legal theory – unsupported by any authority – is

wishful thinking that runs contrary to the express language of § 362(b)(3)

and that would, if credited, dramatically undermine the relief afforded to


                                        14
debtors and the estate under § 362(a)(4). At worst, his legal theory is

nothing more than a disingenuous and cynical attempt to evade the clear

mandate of the automatic stay. Either way, Suh lacked an objectively

reasonable basis when he acted on behalf of Oh and Kwon to obtain from

the Jeongs postpetition corrective deeds of trusts. Accordingly, the

bankruptcy court did not abuse its discretion when it found Suh in

contempt of court.

B.    The Bankruptcy Court Did Not Abuse Its Discretion When It
      Imposed Sanctions Against Suh.

      Suh additionally challenges the award of $4,127.53 in compensatory

civil contempt sanctions. As in the bankruptcy court, he argues that given

his former clients’ settlement payment of 60% of the trustee’s fees incurred,

he only could be held liable for 40% of Anderson’s remaining fees. He

further contends that his liability ended when his clients retained substitute

counsel. Suh calculated the ceiling on his potential liability to be roughly

$300.00 and concludes that it was error for the bankruptcy court to award

sanctions in excess of this amount.

      Attorney’s fees are one component of an appropriate civil contempt

award. In re Dyer, 322 F.3d at 1195; In re The Preserve, LLC, 2018 WL 4292023

at *11 (citing In re H Granados Commc'ns, Inc., 503 B.R. at 734–35). Such fees

may include fees incurred not only in remedying the stay violation but also

in enforcing the stay against the contemnors. In re H Granados Commc'ns,


                                      15
Inc., 503 B.R. at 734–35. In other words, the “American Rule” does not

apply in civil contempt proceedings under § 105(a). Id. at 735. The party

seeking contempt sanctions may recover as compensatory damages all fees

incurred in enforcing the automatic stay, including those incurred in

pursuing damages resulting from the stay violation.

      The $4,127.53 in fees the bankruptcy court awarded were incurred in

remedying Suh’s stay violation. Suh does not argue otherwise. Instead, he

maintains that he should not be held liable for a stay violation he could not

fix. He cites Renwick v. Bennett (In re Bennett), 298 F.3d 1059, 1069 (9th Cir.

2002), for the proposition that a party should not be held in contempt to the

extent he or she can demonstrate that they could not comply with the order

they violated. Id.

      But Suh’s reliance on Bennett is misplaced. Suh conflates his alleged

inability to remedy his stay violation with the violation of the stay itself. Put

differently, he is liable for the damages caused by his stay violation - his

postpetition efforts on behalf of Oh and Kwon to obtain and have the

Jeongs record new deeds of trust. Suh unequivocally had the ability to

comply with the stay by not seeking the recording of corrective deeds of

trust on behalf of Oh and Kwon. Indeed, Suh’s actions are the very

definition of acts to perfect a lien stayed by § 362(a)(4), and they clearly

violated the automatic stay.

      Once Suh willfully violated the stay, he potentially was liable for all


                                       16
harm Anderson suffered as a result of the stay violation. See In re H

Granados Commc'ns, Inc., 503 B.R. at 735. To hold otherwise would

undermine the compensatory nature of this civil contempt award. See

generally In re Dyer, 322 F.3d at 1192 (describing difference between

compensatory civil contempt sanctions and non-compensatory criminal

contempt fines). Suh’s inability to remedy his willful stay violation did not

negate the violation itself, nor did it terminate his liability for any resulting

damages.

      In short, the bankruptcy court did not abuse its discretion when it

imposed against Suh $4,127.53 in compensatory civil contempt sanctions

for the balance of the trustee’s unpaid legal fees incurred to address the

stay violation.

C.    Anderson Is Entitled To Recover The Attorney’s Fees And Costs He
      Has Incurred In Defending This Appeal.

      Anderson has requested that we award him additional fees and costs

incurred to defend against this appeal. He offers two discrete theories for

his entitlement to recover his fees on appeal. First, he claims that the award

is necessary to compensate him for the continuing harm arising from Suh’s

original stay violation and to prevent Suh from diminishing the value of

the bankruptcy court’s prior compensatory civil contempt sanctions award.

Second, Anderson contends that this appeal is frivolous, so he is entitled to

recover his attorney’s fees and costs on appeal under Rule 8020.


                                       17
      In support of his first theory, Anderson relies on Schwartz–Tallard, 803
F.3d at 1101, which addressed the right to recover attorney’s fees on appeal

for a violation of the automatic stay. Construing § 362(k), which provides

for recovery of attorney’s fees, the Ninth Circuit held in relevant part:

      [w]hen a party is entitled to an award of attorney’s fees in the
      court of first instance, as Schwartz–Tallard was here, she is
      ordinarily entitled to recover fees incurred in successfully
      defending the judgment on appeal. . . . We see no reason why
      fee awards under § 362(k) should be subject to a different rule.

Id. (citing Legal Voice v. Stormans, Inc., 757 F.3d 1015, 1016 (9th Cir. 2014)).

      A chapter 7 trustee, however, is not entitled to seek recovery under

§ 362(k). Instead, the trustee only can recover damages for stay violations

under the bankruptcy court’s civil contempt power. Havelock v. Taxel (In re

Pace), 67 F.3d 187, 193 (9th Cir. 1995). And the Ninth Circuit has held that

the bankruptcy court’s civil contempt power does not include the power to

award fees incurred in defending the bankruptcy court’s contempt ruling

on appeal. See State of Cal. Emp’t Dev. Dep't v. Taxel (In re Del Mission Ltd.),

98 F.3d 1147, 1153-54 (9th Cir. 1996); see also Ocwen Loan Servicing v. Marino

(In re Marino), 949 F.3d 483, 489 (9th Cir. 2020).

      Even so, we are persuaded that Anderson’s alternate request based

on Rule 8020 has merit. Rule 8020(a) conforms with Federal Rule of

Appellate Procedure 38 and permits the district court or the BAP to award

damages and double costs for frivolous bankruptcy appeals, including the


                                        18
appellee’s appellate attorney’s fees and expenses. See De Jesus Gomez v.

Stadtmueller (In re De Jesus Gomez), 592 B.R. 698, 708 (9th Cir. BAP 2018).

“‘An appeal is frivolous if the results are obvious, or the arguments of error

are wholly without merit.’” In re Marino, 949 F.3d at 489 (quoting Maisano v.

United States, 908 F.2d 408, 411 (9th Cir. 1990)).

      Suh’s arguments meet the frivolous appeal standard. As we noted

earlier in this decision, he has not cited any pertinent authority to support

his interpretations of the automatic stay and California law. Furthermore,

both bankruptcy law and California law unequivocally support the

bankruptcy court’s rulings. Suh’s arguments on appeal are no different

than those he raised before the bankruptcy court. Yet he still has not

provided any authority supporting his legal theory, which contravenes the

clear mandate of § 362(a)(4). This stay provision plainly enjoined his

postpetition efforts to perfect liens against property of the estate.

      Because we find that the result of Suh’s appeal was obvious and that

his arguments are wholly without merit, Anderson is entitled to his

attorney’s fees and double costs under Rule 8020. In re De Jesus Gomez, 592
B.R. at 709. Within twenty-one days of the date of this decision, Anderson

should file and serve a declaration attesting to his reasonable and necessary

fees and costs on appeal. Appropriate documentation should accompany

the declaration, including detailed billing records supporting the amount

of Anderson’s appellate fees and costs. Within fourteen days of service of


                                       19
this declaration on Suh, Suh may respond to the declaration and may

address in his response whether the fees incurred were necessary and

whether the amount of fees sought is excessive or reasonable. This Panel

thereafter will determine the appropriate amount of fees and costs to

award and will issue a separate order disposing of the Rule 8020 motion.

                              CONCLUSION

     For the reasons set forth above, we AFFIRM the bankruptcy court’s

order holding Suh in contempt of court and awarding Anderson $4,127.53

in compensatory civil contempt sanctions. We further conclude that

Anderson is entitled to recover his fees and double costs on appeal.




                                     20